SOMERVILLE, J.
— The plea in abatement sets up the alleged fact, that G N. Croft, who acted as foreman of the grand jury, was never drawn or selected to serve as a grand juror, in the presence of the officers designated by law. Nixon v. State, 68 Ala. 535. The venire contains the name of one G. H. Croft. As the law recognizes but one Christian name, the insertion or omission of a middle name or initial is entirely immaterial, and may be disregarded. It has been often held that, if the middle name of a person indicted is averred, it need not be proved.- — Pace v. State, 69 Ala. 231. No more is required to be in-the list of jurors placed on a venire. Presumptively, therefore, the names G. N. Croft and G. H. Croft were the same, in the absence of some evidence that there was another person whose name was G. PI. Croft.
The issue of identity being submitted to the jury, and being found in favor of the State, this finding is conclusive on us that the Croft, whose name appeared on the venire, was the same who appeared and served. In the evidence offered on this issue the onus was on the defendant to overcome the prima facie fact of identity. There was no evidence offered tending to prove this, and the general charge to find for the State, if the evidence was believed, was free *33from error. If any error was committed by tbe court in tbe admission of irrelevant evidence in trying this issue, it was error without injury.
Tbe court bad tbe undoubted power to authorize tbe sheriff to amend bis return made in executing tbe venire.
There is no reversible error in tbe record, and tbe judgment must be affirmed.